DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on June 25, 2022 and wherein the Applicant has amended claims 1, 7, 9, 30, 42, 45-46, 49 and canceled claims 8, 10-29, 36-41, 43-44, 47-48. In an Examiner-initiated telephone interview with the Applicant Attorney Daniel R. McClure (registration number 38,962) on July 29, 2022, the Applicant has further amended claims 2-7, 9, 31-35 and see attached Interview Summary PTO-413.
In virtue of this communication, claims 1-7, 9, 30-35, 42, 45-46, 49 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the rejection of claims 7, 9 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 13 in Remarks filed on June 25, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 7, 9 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claim 34 under 35 USC §112(d), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 5 of page 13 in Remarks filed on June 25, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claim 34 under 35 USC § 112(d), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claims 1, similar to claim 30, under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 4-5 of page 15, paragraph 1 of page 16, paragraphs 1-2 of page 18, paragraphs 1-2 of page 19, and paragraphs 1-3 of page 20 in Remarks filed on June 25, 2022, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claims 1, 30 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claims 1, 30 above, the prior art rejection of other independent claims 42, 45-46, 49 and dependent claims 2-7, 9, 31-35, as set forth in the previous Office Action, has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a first whitening block, a second whitening block, a stereo decision block as recited in claim 1 and a dewhitening block as recited in claim 30.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:  
“a first whitening block” in claim 1 – a block 122, in fig. 1a/2a, part 1, para [0155] (USPGPub 20210065722 A1 hereinafter), by receiving normalized left and normalized right channel signals 118, and WP left/right signals 136 and output whitened left/right channel signals 124 in fig. 1a/2a, part 1, implemented by a computer program running by a computer, para [0495],
“a second whitening block in claim 1 – a block 152 in fig. 1a/2a, part 1, para [0156], by receiving the mid and side signals 142 and transform whitening coefficients WC S and WC M 139 and output whitened mid and side signals in fig. 1a/2a, part 1, and implemented by a computer program running by a computer, para [0495],
“a stereo decision block” in claim 1 – a block 160 in fig. 1a/2a, part 2, para [0161], by receiving the whitened left, the whitened right, whitened mid, and whitened side signals 154, and receiving stereo parameters, and output whitened joint channel 0 and whitened joint channel 1 in fig. 1a/2a, part 2, and implemented by a computer program running by a computer, para [0495],
“a dewhitening block” in claim 30 – a block 322 in fig. 3a/3b, 4a, para [0194], by receiving whitened joint channel 0 and channel 1 signals, WC L+M/S and WC R + M/S signals 339 from the transform whitening coefficients 338, and output joint channel 0 and joint channel 1 in fig. 3a/3b, and implemented by a computer program running by a computer, para [0495].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Daniel R. McClure (registration number 38,962) on July 29, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List and attached Interview Summary PTO-413.

Allowable Subject Matter
Claims 1-7, 9, 30-35, 42, 45-46, 49 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654